CHRISTIAN, J.
The offense is murder; the punishment, death.
Appellant worked for Enrique Cavazos, who operated a tent show. Cavazos and his wife were in New Braunfels giving night performances. On the night of the homicide, deceased, Angelina Cavazos, who was a little more than 2 years of age, had been left by her mother in a house not far from the tent show. In his written voluntary confession appellant stated that he saw the mother of deceased leave the house; that he had been drinking and was impelled by sexual desires to seek the little girl; that going to the house he.lifted deceased from her bed while she was sleeping and carried her some distance away, where he ravished her; that after having satisfied his sexual desires he killed her by striking her on the head. The body of deceased was found several days after the offense had been committed. The skull was crushed, and an examination disclosed that she had been criminally assaulted. The state introduced circumstances corroborating appellant’s confession. Appellant offered no testimony.
No bills of exception are brought forward. It appears that the court gave a charge which adequately presented the law applicable to the facts in evidence. Appellant presented no exceptions to the charge. The evidence is sufficient to support the judgment of conviction.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.